Citation Nr: 1758334	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 30 percent prior to August 4, 2014 for service-connected anxiety disorder.

2.  Entitlement to an initial disability rating in excess of 40 percent for service-connected enuresis.  


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from January 1958 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues August 2017.  

In August 2015 the Veteran testified before the undersigned Veterans Law Judge via videoconference, although that hearing was for issues other than the two on appeal presently.  A transcript of the hearing was prepared for the record.  

The Board notes that in a September 2017 rating decision VA granted a 100 percent disability rating for service-connected anxiety beginning August 4, 2014.  Therefore, that period is no longer on appeal and the issue has been modified to reflect this.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In addition, the previously remanded issue of entitlement to service connection for hypertension was fully granted and that issue is no longer on appeal.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's anxiety was manifested by symptoms including sleep impairment and difficulty coping, which were at most productive of occupational and social impairment with occasional decrease in work efficiency.

2.  Throughout the period on appeal, the probative evidence demonstrates that the Veteran's enuresis was manifested by urinary leakage requiring the wearing of absorbent materials which had to be changed between two and four times per day.



CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an initial disability rating in excess of 30 percent for service-connected anxiety have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.126, 4.130, Diagnostic Code 9413 (2017).    

2.  Throughout the period on appeal, the criteria for an initial disability rating in excess of 40 percent for service-connected enuresis have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board finds that the Veteran is aware of the materials he needs to participate in his case, and that he has been notified of the actions taken for his claims.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

By way of history, the Veteran was granted entitlement to service connection for anxiety disorder and enuresis in a January 2016 rating decision.  At the time, the Veteran was assigned a 10 percent disability rating for his service-connected anxiety, and a noncompensable disability rating for his service-connected enuresis.  The September 2017 rating decision granted a 30 percent disability rating for service-connected anxiety disorder prior to August 4, 2014, and a 100 percent disability rating thereafter.  As noted, the only period on appeal for service-connected anxiety disorder is prior to August 4, 2014.  The September 2017 rating decision assigned the Veteran a 40 percent disability rating for his service-connected enuresis throughout the duration of the appeal.  Each impairment will be discussed separately.  

Anxiety disorder

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran's service-connected anxiety has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected anxiety is rated as 30 percent disabling.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity.  

During an August 2012 the Veteran underwent VA examination.  At the time he reported having a history of bedwetting during the military and strong fear of embarrassment and criticism from others.  He asserted that these fears had persisted across time after discharge from his military experience, and that he was a "loner" as a result.  Nonetheless, the VA examiner noted that the Veteran had been working as a car salesman for 40 years, which involved social contact and engagement.  The Veteran self-described as timid and shy which he related was an obstacle he had to overcome.  During the mental status examination the Veteran had no evidence of psychotic spectrum disorders, mania, or delusion beliefs.  He was diagnosed with anxiety disorder and was assigned a global assessment of functioning (GAF) rating of 65.  

Approximately six months later the Veteran followed up with his treatment provider and at the time he denied having depression symptoms.  In November 2013 the Veteran sought mental health treatment, and at the time he indicated that he had three good friends that he corresponded with and that while he did not belong to any social groups he was active in his church.  Indeed, he reported attending church every weekend, and he noted that his faith was very important to him.  He also asserted that he liked to stay active doing housework and working in the automobile action.  The treatment provider noted that while the Veteran had complained of anxiety symptoms since service, he was managing his anxiety symptoms fairly well, which resulted in mild severity of anxiety symptoms at that time.  The Veteran continued to report anxiety symptoms in November 2013, but his depression screen was normal.

In December 2015 the Veteran underwent VA examination in connection with his claim.  At the time the VA examiner related the Veteran's anxiety to service by citing the Veteran's anxiety manifested by bedwetting during service and the continuity of his anxiety symptoms since then.  The Veteran indicated that his anxiety was controlled in that if he stayed busy, everything was fine.  During the mental status examination the Veteran demonstrated no impairment of thought process or communication or delusions or hallucinations during the interview.  He had normal eye contact and denied any suicidal or homicidal thoughts.  The Veteran was oriented to person, place, and time, and he denied having any memory loss, obsessive or ritualistic behaviors, panic attacks, depression, or impaired impulse control.  The rate and flow of his speech was within normal limits.  The examiner did note anxiety and difficulty in establishing and maintaining effective work and social relationships.  Overall, the VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  The Veteran's mental health treatment was limited after this time.  

The Board finds that during that period, the Veteran's symptoms did not produce functional impairment that more nearly approximated the criteria for a rating in excess of 30 percent.  Specifically, the Board notes that the Veteran's VA treatment records throughout this period and the VA examination reports consistently noted that the Veteran was alert and oriented.  Moreover, he seemed to do well with ongoing mental health treatment.  His memory, speech, and thought content were within normal limits.  Additionally, his thought process was noted to be logical and goal-directed.  

While the Board acknowledges that the Veteran reported having symptoms of anxiety including sleep disturbances, as well as difficulty in establishing and maintaining effective work and social relationships, the Board finds that those symptoms were not productive of functional impairment that more nearly approximated occupational and social impairment with reduced reliability and productivity.  The Veteran reported seeking solace from maintaining his activities of daily living, including caring for his home and being active in church and in the automobile industry.  The Board notes that the Veteran has been working as a car salesman for more than 50 years, which has required a good amount of social interaction.  The Veteran has relationships with his immediate family, and he attends church and church activities regularly.  The Veteran also reported that he keeps in touch with three other friends and that they maintain correspondence.  Despite the Veteran's complaints of anxiety symptoms and difficulty with relationships, his mental status examinations overall have been normal and he has been able to maintain a steady level of functioning.  The Veteran's treatment records are consistent with a finding of a 30 percent disability rating for his service-connected anxiety, and the VA examiner noted the anxiety and relationship issues but still determined that overall there was only occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

The Board acknowledges the assertions of the Veteran that his anxiety is more severe than currently rated.  The Veteran is competent to report matters that he experiences or observes, such as sleep disturbances, irritability, and worrying.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, in the absence of evidence of specialized medical training or expertise, which has not been shown, he is not competent to provide opinions related to a medical matter, such as whether his symptoms satisfy a specific rating criterion.  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating "a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, his assertions cannot constitute competent medical evidence on those matters.  Again, the most recent VA examiner opined that overall the Veteran's anxiety caused no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Board finds that the VA examination reports are the most probative evidence as to the current nature and severity of the Veteran's anxiety.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examination reports addressed the Veteran's reported symptoms, were based on an in-person psychological examination, and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's assertions have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the skilled medical professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for his service-connected anxiety.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 55-57 (1991).

Enuresis

Enuresis is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7542.  In turn, Diagnostic Code 7542 provides that the disability should be rated as a voiding dysfunction under the criteria of 38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructed voiding.  In this case, the evidence does not demonstrate that the Veteran experienced obstructed voiding at any time during the pendency of the appeal.  Accordingly, the rating criteria for voiding dysfunction with regard to urine leakage and frequency are as follows:

A 20 percent rating is assigned for a daytime voiding interval between one and two hours or awakening to void three to four times per night; or, incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times per night; or, with requirement for the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating is assigned with requirement for the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

As noted, the Veteran has been in receipt of a 40 percent disability rating throughout the duration of the appeal.  Therefore, to receive a higher disability rating the evidence must show the requirement for the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

Overall the Veteran has had minimal treatment for his enuresis.  He was noted to have a bladder cyst in December 2008.  When the Veteran underwent VA examination in connection with his anxiety claim in August 2012 he asserted that he had a history of bed wetting during the military and a strong fear of embarrassment and criticism from others.  This fear was echoed to a treatment provider in November 2013.  In August 2016 he had a renal MRI that showed a mass, but the mass was benign.  He was advised to have six month screenings for enuresis.  He continued to have kidney stones and he required a cystoscopy in February 2017 and a cystourethroscopy in May 2017.  The Veteran carried the diagnoses of enuresis, urinary frequency, and bilateral kidney stones.  

In June 2017 the Vetearn underwent VA examination in connection with his claim.  At the time he reported that his condition had progressed with involuntary bedwetting.  He asserted that his treatment included wearing Depends and using DDAVP medication.  The VA examiner characterized the Veteran's enuresis as a voiding dysfunction that required changing absorbent materials two to four times per day, with daytime voiding intervals less than one hour and nighttime awakening to void five or more times.  An appliance was not required.  There was no evidence of urethral or bladder calculi.  The VA examiner concluded that there was a worsening of the Veteran's symptoms but no change to the service-connected diagnosis and no additional diagnoses were rendered.  

Upon review, the Board finds that a disability rating of 40 percent is warranted during the entire period.  The VA examination reflects that the Veteran's disability was manifested by leakage requiring the changing of absorbent materials two to four times per day.

A disability rating in excess of 40 percent, however, is not warranted at any time during this period.  In order to warrant a higher disability rating, the evidence would have to demonstrate a requirement for the wearing of absorbent materials that must be changed more than four times per day or the use of an appliance.  The evidence does not reflect that these criteria have been met at any time during the appeal period.  The Veteran has never asserted that he required changing materials more than four times per day, and his disability has not been manifested with urinary frequency to that level.  Indeed, much of the evidence pertaining to this disability was based on his own assertions rather than objective findings.  There is no evidence that the Veteran has required an appliance to void.

Accordingly, the Board finds that a 40 percent disability rating is appropriate based on the sum of the treatment records.  In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and entitlement to a higher disability rating is denied.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542; Gilbert, 1 Vet. App. 49.

Other Considerations 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to August 14, 2014 for service-connected anxiety disorder is denied.

Entitlement to an initial disability rating in excess of 40 percent for service-connected enuresis is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


